                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In Re:                                           Case No. 20-41978-TJT

THERONE RICHARDSON,                              Chapter 13

          Debtor.                   Honorable Thomas J. Tucker
__________________________________/

     NOTICE OF STATE OF MICHIGAN UNFILED TAX RETURNS

        Debtor failed to file an income tax return for tax period(s) 2018 as

required by 11 USC 1308 and/or MCL 206.1 et seq. Failure to file tax

returns may result in the Michigan Department of Treasury either

objecting to the Debtor’s Plan or filing a Motion to either Convert or

Dismiss the case. Debtor is required to submit the following documents

with the return:

      Schedules and/or credit forms with supporting documents
      All W-2s
      Federal Returns

I.      SIGNED TAX RETURNS SHOULD BE SUBMITTED TO:

                    Michigan Department of Attorney General
                         SCFRA & Collections Division
                          Cadillac Place, Suite 10-200
                              3030 W. Grand Blvd.
                               Detroit, MI 48202
                             Attn: Moe Freedman
                                       OR
                     Via email: FreedmanM1@michigan.gov

     20-41978-tjt   Doc 16   Filed 03/30/20   Entered 03/30/20 13:30:05   Page 1 of 2
Failure to submit the required documentation could result in a denial of

a refund or increase the amount of tax owed.

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE
YOUR RETURNS:

            W-2 or 1099 – Contact your EMPLOYER(S)
    IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                          800-829-1040
                   IRS WEBSITE: www.irs.gov


                                       Respectfully submitted,

                                       DANA NESSEL
                                       Attorney General

                                      /s/ Moe Freedman
                                      Moe Freedman (P74224)
                                      Assistant Attorney General
                                      Cadillac Place, Ste. 10-200
                                      3030 W. Grand Blvd.
                                      Detroit, MI 48202
                                      Telephone: (313) 456-0140
Dated: March 30, 2020                 E-mail: FreedmanM1@michigan.gov




  20-41978-tjt   Doc 16   Filed 03/30/20   Entered 03/30/20 13:30:05   Page 2 of 2
